Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement") effective August 31, 2018 (the
"Effective Date"), is entered into by and among Sysorex, Inc., a Nevada
corporation (“Sysorex”), Sysorex Government Services, Inc., a Virginia
corporation (“SGS”), and Vincent Loiacono, an individual currently residing in
Maryland (the "Employee").

 

WITNESSETH:

 

WHEREAS, Sysorex desires to employ Employee to serve as its Chief Financial
Officer and as Chief Financial Officer of its wholly-owned subsidiary, SGS, and
Employee desires to be employed in such capacity pursuant to the terms and
conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:

 

1.EMPLOYMENT: DUTIES AND RESPONSIBILITIES

 

Sysorex hereby employs Employee as Chief Financial Officer of Sysorex, and SGS
hereby employs Employee as Chief Financial Officer of SGS. Subject at all times
to the direction of the respective Board of Directors of Sysorex or SGS, as
applicable, Employee shall perform those duties and hold those responsibilities
that are usual and customary for holders of such roles to perform and hold.
Employee shall primarily perform his job duties in Herndon, VA unless the
location is changed by mutual agreement.

 

2.FULL TIME EMPLOYMENT

 

Employee hereby accepts employment by Sysorex and SGS, upon the terms and
conditions contained herein, and agrees that during the term of this Agreement
the Employee shall devote substantially all of his business time, attention, and
energies to the business of Sysorex and SGS. Employee, during the term of this
Agreement, will not perform any services for any other business entity, whether
such entity conducts a business which is competitive with the business of
Sysorex or SGS or is engaged in any other business activity; provided, however,
that nothing herein contained shall be construed as (a) preventing Employee from
investing his personal assets in any business or businesses which do not compete
directly or indirectly with Sysorex or SGS, provided such investment or
investments do not require any services on his part in the operation of the
affairs of the entity in which such investment is made and in which his
participation is solely that of an investor, (b) preventing Employee from
purchasing securities in any corporation whose securities are regularly traded,
if such purchases shall not result in his owning beneficially, at any time, more
than 5% of the equity securities of any corporation engaged in a business which
is competitive, directly or indirectly, to that of Sysorex or SGS, or (c)
preventing Employee from engaging in any other activities, if he receives the
prior written approval of the Board of Directors of Sysorex with respect to his
engaging in such activities.

 

3.RECORDS

 

In connection with his engagement hereunder, Employee shall accurately maintain
and preserve all notes and records generated by Sysorex or SGS which relate to
Sysorex or SGS and its businesses and shall make all such reports, written if
required, as Sysorex or SGS may reasonably require.

 



 

 

 

4.TERM

 

Employee’s employment with SGS commenced on March 12, 2018 (the “Start Date”)
and has continued uninterrupted through the date of this Agreement. Pursuant to
this Agreement, the term of Employee’s at-will employment shall continue until
terminated pursuant to Section 14 hereof.

 

5.SALARY AND BONUS

 

As full compensation for the performance of his duties on behalf of Sysorex and
SGS, Employee shall be compensated as follows:

 

(i) Base Salary. Employer shall pay Employee a base salary at the rate of One
Hundred Seventy-Five Thousand Dollars ($175,000) per annum, payable semi-monthly
("Base Salary").

 

(ii) Bonuses. In addition to Base Salary, the Company shall provide Employee
with quarterly incentive payments of Fifteen Thousand Dollars ($15,000) per
quarter, which shall be paid to Employee within forty-five (45) days of the
close of each calendar quarter. Employee shall also be eligible for inclusion in
any executive bonus pools, discretionary performance bonuses (based on targets
in Exhibit A or other performance objectives) or deferred compensation plans
that the Company may establish in its sole discretion provided however, that any
bonuses shall be subject to Section 14(a) hereof and no bonus shall be paid if
Employee is no longer employed by the Company on the date of payment.

 

6.BUSINESS EXPENSES

 

Sysorex and SGS, as applicable, shall pay or reimburse the Employee for all
reasonable business expenses incurred by Employee in the performance of his
duties hereunder including, but not limited to, lodging and travel expenses
relating to Sysorex or SGS business, mobile phone and data usage, customer
entertainment and certain pre-approved home office expenses not paid directly by
Sysorex or SGS. Reimbursement for the foregoing expenses will be made in
accordance with regular Sysorex or SGS policy, as applicable, and within a
reasonable period following Employee's presentation of the details of, and proof
of, such expenses.

 

7.FRINGE BENEFITS

 

(i) During the term of this Agreement, Sysorex shall provide medical, dental,
and vision insurance coverage to Employee, his spouse and his children, to the
same extent, and on the same terms and conditions, it shall provide such
coverage to other senior management employees of Sysorex.

 

(ii) During the term of this Agreement, Employee shall be permitted to
participate in Sysorex’s 401K Plan, to the same extent, and on the same terms
and conditions, as other senior management employees of the Company shall be
permitted to participate.

 



2

 

 

(iii) During the term of this Agreement, Sysorex shall provide to Employee three
(3) weeks paid vacation days per year, provided that paid vacation days have
accrued with SGS monthly from the Start Date, less any paid vacation days taken
since the Start Date, will determine the number of available paid vacation days
at the time of effectiveness of this Agreement, and, provided further, that once
the total number of accrued and unused vacation days reaches 15 days paid
vacation days shall no longer continue to accrue until the number of unused
vacation days falls below 15.

 

 

(iv) During the term of this Agreement, Sysorex shall provide paid sick days to
Employee, to the same extent, and on the same terms and conditions, it shall
provide such paid time off to other senior management employees of the Company.

 

8.SUBSIDIARIES

 

For the purposes of this Agreement all references to business products, services
and sales of Sysorex shall include those of Sysorex's subsidiaries and/ or
affiliates including SGS.

 

9.INVENTIONS

 

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Employee during
Employee's employment by Sysorex or SGS, whenever or wherever made, developed or
conceived, and whether or not during business hours, which constitute an
improvement, on those heretofore, now or at any time during Employee's
employment, developed, manufactured or used by Sysorex or SGS in connection with
the manufacture, process or marketing of any product heretofore or now or
hereafter developed or distributed by Sysorex or SGS, or any services to be
performed by Sysorex or SGS or of any product which shall or could reasonably be
manufactured or developed or marketed in the reasonable expansion of Sysorex or
SGS's business, shall be and continue to remain Sysorex or SGS's exclusive
property, without any added compensation to Employee, and upon the conception of
any and every such invention, process, discovery or improvement and without
waiting to perfect or complete it, Employee promises and agrees that Employee
will immediately disclose it to Sysorex or SGS, as applicable, and to no one
else and thenceforth will treat it as the property and secret of Sysorex or SGS.

 

Employee will also execute any instruments requested from time to time by
Sysorex or SGS to vest in it complete title and ownership to such invention,
discovery or improvement and will, at the request of Sysorex or SGS, do such
acts and execute such instruments as Sysorex or SGS may require, but at Sysorex
or SGS's expense to obtain Letters of Patent, trademarks or copyrights in the
United States and foreign countries, for such invention, discovery or
improvement and for the purpose of vesting title thereto in Sysorex or SGS, all
without any additional compensation of any kind to Employee. Sysorex or SGS
hereby notifies Employee that the provisions of this Section 9 do not apply to
any inventions for which no equipment, supplies, facilities or trade secret
information of Sysorex or SGS was used and which was developed entirely on the
Employee's own time, unless (x) such invention relates to the past, actual or
planned business or activities of Sysorex or SGS, including, without limitation,
research and development or (y) such invention results in any way from any work
performed by the Employee for Sysorex or SGS.

 



3

 

 

10.CONFIDENTIAL INFORMATION AND TRADE SECRETS

 

(i) All Confidential Information shall be the sole property of Sysorex or SGS.
Employee will not, during the period of his employment for any reason, disclose
to any person or entity or use or otherwise exploit for Employee's own benefit
or for the benefit of any other person or entity any Confidential Information
which is disclosed to Employee or which becomes known to Employee in the course
of his employment with Sysorex or SGS without the prior written consent of
another officer of Sysorex or SGS except as may be necessary and appropriate, in
Employee's reasonable judgment, in the ordinary course of performing his duties
to Sysorex or SGS during the period of his employment with Sysorex or SGS or as
may be required by law, legal process, or lawful exercise of authority. For
purposes of this Section 10(i), "Confidential Information" shall mean any data
or information belonging to Sysorex or SGS, other than Trade Secrets, that is of
value to Sysorex or SGS and is not generally known to competitors of Sysorex or
SGS or to the public, and is maintained as confidential by Sysorex or SGS,
including but not limited to non-public information about Sysorex or SGS's
clients, executives, key contractors and other contractors and information with
respect to its products, designs, services, strategies, pricing, processes,
procedures, research, development, inventions, improvements, purchasing,
accounting, engineering and marketing (including any discussions or negotiations
with any third parties). Notwithstanding the foregoing, no information will he
deemed to be Confidential Information unless such information is treated by
Sysorex or SGS as confidential and shall not include any data or information of
Sysorex or SGS that has been voluntarily disclosed to the public by Sysorex or
SGS (except where such public disclosure has been made without the authorization
of Sysorex or SGS), or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means.

 

(ii) All Trade Secrets shall be the sole property of Sysorex or SGS. Employee
agrees that during his employment with Sysorex or SGS and forever after his
termination, Employee will keep in confidence and trust and will not use or
disclose any Trade Secret or anything relating to any Trade Secret, or deliver
any Trade Secret, to any person or entity outside Sysorex or SGS without the
prior written consent of the Board of Directors of Sysorex or SGS, as
applicable. For purposes of this Section 10(i), “Trade Secrets” shall mean any
scientific, technical and non-technical data, information, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan or list of actual or potential customers or
vendors and suppliers of Sysorex or SGS or any portion or part thereof, whether
or not copyrightable or patentable, that is of value to Sysorex or SGS and is
not generally known to competitors of Sysorex or SGS or to the public, and whose
confidentiality is maintained, including unpatented and un-copyrighted
information relating to Sysorex or SGS's products, information concerning
proposed new products or services, market feasibility studies, proposed or
existing marketing techniques or plans and customer consumption data, usage or
load data, and any other information that constitutes a trade secret as defined
in the Virginia Uniform Trade Secrets Act that appears at Chapter 26 of Title
59.1 of the Virginia Code, in each case to the extent that Sysorex or SGS, as
the context requires, derives economic value, actual or potential, from such
information not being generally known to, and not being readily ascertainable by
proper means by, other persons or entities who can obtain economic value from
its disclosure or use. This Section 11(ii) is subject to the limited
qualification that in accordance with the Defend Trade Secrets Act of 2016, an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made either:
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney, solely for the purpose of reporting
or investigating a suspected violation of law; or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

 



4

 

 

(iii) Notwithstanding anything else set forth herein, nothing in this Employment
Agreement shall be construed to prohibit Employee from reporting, without first
notifying the Company or otherwise, possible violations of law or regulation to
any governmental agency or entity.

 

11.NON-SOLICITATION OF EMPLOYEES

 

During the term of Employee's employment and for one year thereafter, Employee
will not cause or attempt to cause any employee of Sysorex or SGS to cease
working for Sysorex or SGS. However, this obligation shall not affect any
responsibility Employee may have as an employee of Sysorex or SGS with respect
to the bona fide hiring and firing of Sysorex or SGS's personnel.

 

12.NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE CUSTOMERS

 

Employee will not, during the period of his employment for any reason, directly
or indirectly, solicit the business of any customer of Sysorex or SGS for the
purpose of, or with the intention of, selling or providing to such customer any
product or service in competition with any product or service sold or provided
by Sysorex or SGS. For a period of one year after the termination of Employee's
employment, Employee will not, directly or indirectly, use any of Sysorex or
SGS's Trade Secrets in order to induce any of Sysorex or SGS's customers to
cease doing business with Sysorex or SGS or to induce them to become the
customer of any other person or entity.

 

13.TERMINATION

 

Employee's employment with Sysorex and/or SGS may be terminated as follows:

 

(a)Termination Without Just Cause.

 

(i) Sysorex, in its sole discretion, may terminate Employee's employment
hereunder for any reason without Just Cause (as defined below)) at any time, by
notifying Employee in writing of its decision.

 

(ii) If (a) Sysorex terminates Employee's employment hereunder with both Sysorex
and SGS without Just Cause or (b) within the twenty four (24) month period
following a Change of Control, Employee resigns from employment with both
Sysorex and SGS as a result of and upon a material diminution of Employee's
duties, responsibilities, authority, and position with both Sysorex and SGS, or
a material reduction of Employee's compensation and benefits herein, or if
Employee ceases to hold the position of Chief Financial Officer at Sysorex after
a Change of Control, Sysorex shall: (l) continue to pay to Employee his Base
Salary) subject to customary payroll practices and withholdings, for one (1)
month for every three (3) months of employment after the Effective Date up to a
maximum of six (6) months subject to and conditioned upon Employee signing a
full general release of any and all known and unknown claims against Sysorex,
SGS and their related parties in a form acceptable to Sysorex and SGS and its
sole and absolute discretion; (2) within 45 days of termination or resignation,
pay to Employee 100% of the value of any accrued but unpaid bonus that Employee
otherwise would have received pursuant to Section 5 hereof through the date of
termination; (3) upon termination or resignation, pay to Employee the value of
any accrued but unpaid vacation time; and (4) upon termination or resignation,
pay to Employee any unreimbursed business expenses and travel expenses that are
reimbursable under this Agreement that have been incurred by Employee, subject
to the submission of any required documentation; (5) an amount equal to
Sysorex's monthly COBRA premium in effect on the date of termination under
Sysorex's group health plan for the type of coverage in effect under such plan
for the Employee (i.e., family coverage) for the number of months applicable to
Employee per subparagraph (1) above; and (6) to the extent required under the
terms of any benefit plan or this Agreement, the vested portion of any benefit
under such plan.

 



5

 

 

(b)Termination With Just Cause.

 

(i) Sysorex may immediately terminate Employee's employment hereunder for Just
Cause (as, defined below) at any time upon delivery of written notice to
Employee.

 

(ii) For purposes of this Agreement, the phrase ''Just Cause" means: (A)
Employee's fraud; gross malfeasance, gross negligence, or willful misconduct,
with respect to Sysorex or SGS's business affairs; (B) Employee's refusal or
repeated failure to follow Sysorex or SGS's established reasonable and lawful
policies; (C) Employee's material breach of this Agreement; or (D) Employee's
conviction of a felony or crime involving moral turpitude. A termination of
Employee for Just Cause based on clause (A), (B) or (C) of the preceding
sentence will take effect three (3) days after Sysorex gives written notice of
its intent to terminate Employee's employment and Sysorex's description of the
alleged cause, unless (x) Employee, in the good-faith opinion of Sysorex, during
such three (3)-day period, remedies the events or circumstances constituting
Just Cause or (y) Sysorex determines in good faith that such events or
circumstances constituting Just Cause are not susceptible to remediation.

 

(iii) If Employee's employment hereunder is terminated by Sysorex for Just
Cause, Sysorex will be required to pay to Employee only that portion of his Base
Salary, accrued but unused vacation pay, and unreimbursed business expenses,
that has been earned or have been incurred through the date of termination and
to the extent required under the terms of any benefit plan or this Agreement,
and the vested portion of any benefit under such plan.

 

(c)Disability and Death.

 

Employee's employment ·hereunder will be terminated immediately upon (i)
Employee's "Disability" for a period exceeding three (3) months in any twelve
(12) month period, or (ii) Employee's death. For purposes of this Agreement,
"Disability" means Employee's incapacity due to any physical or mental illness
or injury, as determined by a licensed health care provider, which renders
Employee unable to perform the essential functions of his position, even with
reasonable accommodation(s). Employee warrants, represents and agrees that
holding open his position for a period in excess of those provided in this
paragraph would not be a reasonable accommodation and would impose an undue
hardship on Employer. If Employee's employment is terminated due to such
Disability or death, Employer will be required to pay to Employee or Employee's
estate, as the case may be, unrelated to any amounts that Employee may receive
pursuant to any short-term and long-term disability plans or life insurance
plans (as applicable), only his Base Salary and accrued but unpaid vacation pay
earned through the date of termination, unreimbursed business expenses and to
the extent required under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan. Employee or Employee's estate, as
the case may be, will not by operation of this provision forfeit any rights in
which Employee is vested at the time of Employee's Disability or death.
Notwithstanding any other provision of this Agreement, the Company shall comply
with all requirements of the Americans with Disabilities Act.

 



6

 

 

14.INJUNCTION

 

(i) Should Employee at any time reveal, or threaten to reveal, any Confidential
Information or Trade Secret of Employer, or in any way violate, or threaten to
violate, Paragraph 11 or 12 of this Agreement, Employer shall be entitled to
seek an injunction restraining Employee from doing, or continuing to do so, or
performing any such acts; and Employee hereby consents to the issuance of such
an injunction without any requirement that Employer post a bond.

 

(ii) In the event that a proceeding is brought in equity to enforce the
provisions of this Paragraph, Employee shall not argue as a defense that there
is an adequate remedy at law, nor shall Employer be prevented from seeking any
other remedies which may be available.

 

(iii) The existence of any claim or cause of action by Employer against
Employee, or by Employee against Employer, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Employer of the foregoing restrictive covenants but shall be litigated
separately.

 

15.ARBITRATION

 

(i) In the event that there shall be a dispute among the parties arising out of
or relating to this Agreement, or the breach thereof (a "'Dispute''), the
parties agree that such Dispute shall be resolved by final and binding
arbitration before a single arbitrator in Herndon, Virginia (or within 25 miles
thereof), administered by the American Arbitration Association (the "AAA''), in
accordance with AAA's Employment ADR Rules then in effect. The arbitrator's
decision shall be final and binding upon the parties, and may be entered and
enforced in any court of competent jurisdiction by either of the parties. The
arbitrator shall have the power to grant temporary, preliminary and permanent
relief, including without limitation, injunctive relief and specific
performance.

 

(ii) The Company and Employee shall each pay half of the direct costs and
expenses of the arbitration, including arbitration and arbitrator fees. Except
as otherwise provided by statute, Employee and the Company are responsible for
their respective attorneys' fees incurred in connection with enforcing this
Agreement. Employee and the Company agree that, to the extent permitted by law,
the arbitrator may, in his or her discretion, award reasonable attorneys' fees
to the prevailing party.

 



7

 

 

16.INDEMNIFICATION/INSURANCE

 

(i) Corporate Acts. In his capacity as Sysorex’s Chief Executive Officer and
SGS’s President, the Employee shall be indemnified and held harmless by Sysorex
and SGS to the fullest extent allowed by law, Sysorex’s and SGS’s charter and
by-laws, from and against any and all losses, claims, damages, liabilities,
expenses (including legal fees and expenses), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Employee may be involved, or threatened to be involved, as a party or otherwise
by reason of the Employee’s status, which relate to or arise out of Sysorex and
SGS, their assets, business or affairs, if in each of the foregoing cases, (1)
the Employee acted in good faith and in a manner the Employee believed to be in,
or not opposed to, the best interests of Sysorex and SGS, and, with respect to
any criminal proceeding, had no reasonable cause to believe the Employee’s
conduct was unlawful, and (2) the Employee’s conduct did not constitute gross
negligence or willful or wanton misconduct (and Sysorex and SGS shall also
advance expenses as incurred to the fullest extent permitted under applicable
law, provided the Employee provides an undertaking to repay advances if it is
ultimately determined that Employee is not entitled to indemnification). Sysorex
and SGS shall advance all expenses incurred by the Employee in connection with
the investigation, defense, settlement or appeal of any civil or criminal action
or proceeding referenced in this Section 16, including but not necessarily
limited to legal counsel, expert witnesses or other litigation-related expenses.
The Employee shall be entitled to coverage under Sysorex’s and SGS’s directors
and officers liability insurance policy in effect at any time in the future to
no lesser extent than any other officers or directors of the Company. After the
Employee is no longer employed by Sysorex or SGS, Sysorex shall keep in effect
the provisions of this Section 16, which provision shall not be amended except
as required by applicable law or except to make changes permitted by law that
would enlarge the right of indemnification of the Employee. Notwithstanding
anything herein to the contrary, the provisions of this Section 16 shall survive
the termination of this Agreement and the termination of the Term for any
reason.

 

(ii) Personal Guarantees. Sysorex shall indemnify and hold harmless the Employee
for any liability incurred by him by reason of his execution of any personal
guarantee for the benefit of Sysorex or SGS (including but not limited to
personal guarantees in connection with office or equipment leases, commercial
loans or promissory notes).

 

 

(iii) The indemnification provision of this Section 16 shall be in addition to
any other liability the Company otherwise may have to the Employee to indemnify
him for his conduct in connection with his efforts on the Company’s behalf.

 

17.SECTION 409A COMPLIANCE

 

(i) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") and regulations
promulgated thereunder ("Section 409A"). To the extent that any provision in
this Agreement is ambiguous as to its compliance with Section 409A, the
provision shall be read in such a manner so that no payments due under this
Agreement shall be subject to an "additional tax" as defined in Section
409A(a)(l)(B) of the Code. For purposes of Section 409A, each payment made under
this Agreement shall be treated as a separate payment. In no event may Employee,
directly or indirectly, designate the calendar year of payment. Notwithstanding
anything contained herein to the contrary, Employee shall not be considered to
have terminated employment with Employer unless he would be considered to have
incurred a “separation of employment” from Employer as the term is defined in
Treasury Regulation §1.409A-1(h)(1)(i).

 



8

 

 

(ii) Notwithstanding the foregoing, if necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Code concerning payments to "specified
employees," any payment on account of Employee's separation from service that
would otherwise be due hereunder within six months after such separation shall
nonetheless be delayed until the first business day of the seventh month
following Employee's date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination. For purposes of Section 17
hereof, Employee shall be a "specified employee" for the 12-month period
beginning on the first day of the fourth month following each "Identification
Date" if he is a "key employee” (as defined in Section 416(i) of the Code
without regard to Section 416(i)(5) thereof) of Sysorex and/or SGS at any time
during the 12-month period ending on the '"Identification Date." For purposes of
the foregoing, the Identification Date shall be December 31."

 

(iii) All reimbursements provided under this Agreement shall be made or provided
in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Employee's lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

18.MISCELLANEOUS

 

If any provision of this Agreement shall be declared, by a court of competent
jurisdiction or arbitrator, to be invalid, illegal or incapable of being
enforced in whole or in part, the remaining conditions and provisions or
portions thereof shall nevertheless remain in full force and effect and
enforceable to the extent they are valid, legal and enforceable, and no
provision shall be deemed dependent upon any covenant or provision so expressed
herein.

 

The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement which are not set forth herein.
The provisions of this Agreement may not be amended, supplemented, waived, or
changed orally, but only in writing and signed by Employee and a duly authorized
officer of the Company.

 

The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Employer, its successors and assigns, and upon the
Employee and his legal representatives, heirs and legatees. This Agreement
constitutes a personal service agreement, and the performance of the Employee's
obligations hereunder may not be transferred or assigned by the Employee.

 

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement, on the part of either party, shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

Execution; Governing Law. This Amendment may be executed and delivered in
counterpart signature pages executed and delivered via facsimile transmission or
via email with scan or email attachment, and any such counterpart executed and
delivered via facsimile transmission or via email with scan or email attachment
will be deemed an original for all intents and purposes. This Amendment shall be
construed and enforced under and be governed in all respects by the laws of the
Commonwealth of Virginia, without regard to the conflict of laws principles
thereof, and, for the avoidance of doubt, shall include both the statutory and
common law of Virginia, except to the extent preempted by federal law.

 

All written notices required by this Agreement shall be deemed given when
delivered personally, deemed given when delivered by registered or certified
mail, return receipt requested, or when delivered by email (unless delivered
after hours in which case notice shall be deemed given the next business day) to
the parties at their addresses set forth below their respective signatures on
this Agreement or to such other address as a party may designate from time to
time.

 

[ Signature page follows on next page]

 

9

 

 

IN WITNESS WHEREOF, this Employment Agreement is dated as of the 31st day of
August, 2018.

 

SYSOREX: SYSOREX, INC.         By:       Authorized signatory               SGS:
SYSOREX GOVERNMENT SERVICES, INC.         By:       Authorized signatory      
EMPLOYEE: /s/ Vincent Loiacono   Vincent Loiacono    

 



10

 